—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from a judgment of the Supreme Court, Queens County (Thomas, J.), dated September 10, 2001, which, upon the granting of the defendant’s motion pursuant to CPLR 4401 at the close of the plaintiffs’ evidence for judgment as a matter of law, is in favor of the defendant and against them, dismissing the complaint.
Ordered that the judgment is affirmed, with costs.
The Supreme Court correctly granted the defendant’s motion pursuant to CPLR 4401 to dismiss the complaint. There was no rational process by which the jury could have found in favor of the plaintiffs (see Szczerbiak v Pilat, 90 NY2d 553, 556). “In order to prevail at trial in a negligence case, a plaintiff must establish by a preponderance of the evidence that the defendant’s negligence was a proximate cause of [the] plaintiff’s injuries. A plaintiff is not required to exclude every other possible cause, but need only offer evidence from which proximate cause may be reasonably inferred” (Burgos v Aqueduct Realty Corp., 92 NY2d 544, 550; see Babino v City of New York, 234 AD2d 241). Here, the plaintiffs failed to meet that standard.
*622The plaintiffs’ remaining contentions are without merit. Santucci, J.P., O’Brien, Goldstein and Cozier, JJ., concur.